DETAILED ACTION
The terminal disclaimers filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP #11,213,229; 11,006,871; 11,202,591; and 11,006,870 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: While Brister (US 2006/0016700) teaches the bulk of the claimed limitations, it fails to teach a housing comprising a top surface and a bottom surface, the top surface comprising a first opening and the bottom surface comprising a second opening and wherein a longitudinal axis extends through the first and second openings, and an inserter configured to advance the on-body unit and sharp in a linear direction from a first position to a second position, retract the sharp from within the user and entirely into the interior of the inserter, wherein retraction of the sharp is initiated without requiring user interaction after advancement of the on-body unit and the sharp from the first position, and wherein the distal end of the inserter is configured to be positioned on the skin of the user before advancement of the on-body unit and the sharp from the first location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        8/1/22